 


 HR 4681 ENR: Intelligence Authorization Act for Fiscal Year 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4681 
 
AN ACT 
To authorize appropriations for fiscal years 2014 and 2015 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes.  
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2015.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
Sec. 3. Budgetary effects.
TITLE I—Intelligence activities
Sec. 101. Authorization of appropriations.
Sec. 102. Classified Schedule of Authorizations.
Sec. 103. Personnel ceiling adjustments.
Sec. 104. Intelligence Community Management Account.
TITLE II—Central Intelligence Agency Retirement and Disability System
Sec. 201. Authorization of appropriations.
TITLE III—General provisions
Subtitle A—General Matters
Sec. 301. Increase in employee compensation and benefits authorized by law.
Sec. 302. Restriction on conduct of intelligence activities.
Sec. 303. National intelligence strategy.
Sec. 304. Software licensing.
Sec. 305. Reporting of certain employment activities by former intelligence officers and employees.
Sec. 306. Inclusion of Predominantly Black Institutions in intelligence officer training program.
Sec. 307. Management and oversight of financial intelligence.
Sec. 308. Analysis of private sector policies and procedures for countering insider threats.
Sec. 309. Procedures for the retention of incidentally acquired communications.
Sec. 310. Clarification of limitation of review to retaliatory security clearance or access determinations.
Sec. 311. Feasibility study on consolidating classified databases of cyber threat indicators and malware samples.
Sec. 312. Sense of Congress on cybersecurity threat and cybercrime cooperation with Ukraine.
Sec. 313. Replacement of locally employed staff serving at United States diplomatic facilities in the Russian Federation.
Sec. 314. Inclusion of Sensitive Compartmented Information Facilities in United States diplomatic facilities in the Russian Federation and adjacent countries.
Subtitle B—Reporting
Sec. 321. Report on declassification process.
Sec. 322. Report on intelligence community efficient spending targets.
Sec. 323. Annual report on violations of law or executive order.
Sec. 324. Annual report on intelligence activities of the Department of Homeland Security.
Sec. 325. Report on political prison camps in North Korea.
Sec. 326. Assessment of security of domestic oil refineries and related rail transportation infrastructure.
Sec. 327. Enhanced contractor level assessments for the intelligence community.
Sec. 328. Assessment of the efficacy of memoranda of understanding to facilitate intelligence-sharing.
Sec. 329. Report on foreign man-made electromagnetic pulse weapons.
Sec. 330. Report on United States counterterrorism strategy to disrupt, dismantle, and defeat al-Qaeda and its affiliated or associated groups.
Sec. 331. Feasibility study on retraining veterans in cybersecurity.
2.DefinitionsIn this Act:
(1)Congressional intelligence committeesThe term congressional intelligence committees means—
(A)the Select Committee on Intelligence of the Senate; and
(B)the Permanent Select Committee on Intelligence of the House of Representatives.
(2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
3.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.
IIntelligence activities
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
(1)The Office of the Director of National Intelligence.
(2)The Central Intelligence Agency.
(3)The Department of Defense.
(4)The Defense Intelligence Agency.
(5)The National Security Agency.
(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
(7)The Coast Guard.
(8)The Department of State.
(9)The Department of the Treasury.
(10)The Department of Energy.
(11)The Department of Justice.
(12)The Federal Bureau of Investigation.
(13)The Drug Enforcement Administration.
(14)The National Reconnaissance Office.
(15)The National Geospatial-Intelligence Agency.
(16)The Department of Homeland Security.
102.Classified Schedule of Authorizations
(a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2015, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill H.R. 4681 of the One Hundred Thirteenth Congress.
(b)Availability of classified Schedule of Authorizations
(1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
(2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch.
(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
(B)to the extent necessary to implement the budget; or
(C)as otherwise required by law.
103.Personnel ceiling adjustments
(a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2015 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such Schedule for such element.
(b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in—
(1)a student program, trainee program, or similar program;
(2)a reserve corps or as a reemployed annuitant; or
(3)details, joint duty, or long term, full-time training.
(c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a).
104.Intelligence Community Management Account
(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2015 the sum of $507,400,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2016.
(b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 794 positions as of September 30, 2015. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.
(c)Classified authorizations
(1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2015 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2016.
(2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2015, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a).
IICentral Intelligence Agency Retirement and Disability System
201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2015 the sum of $514,000,000.
IIIGeneral provisions
AGeneral Matters
301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
303.National intelligence strategy
(a)In generalTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by inserting after section 108 the following:

108A.National intelligence strategy
(a)In generalBeginning in 2017, and once every 4 years thereafter, the Director of National Intelligence shall develop a comprehensive national intelligence strategy to meet national security objectives for the following 4-year period, or a longer period, if appropriate.
(b)RequirementsEach national intelligence strategy required by subsection (a) shall—
(1)delineate a national intelligence strategy consistent with—
(A)the most recent national security strategy report submitted pursuant to section 108;
(B)the strategic plans of other relevant departments and agencies of the United States; and
(C)other relevant national-level plans;
(2)address matters related to national and military intelligence, including counterintelligence;
(3)identify the major national security missions that the intelligence community is currently pursuing and will pursue in the future to meet the anticipated security environment;
(4)describe how the intelligence community will utilize personnel, technology, partnerships, and other capabilities to pursue the major national security missions identified in paragraph (3);
(5)assess current, emerging, and future threats to the intelligence community, including threats from foreign intelligence and security services and insider threats;
(6)outline the organizational roles and missions of the elements of the intelligence community as part of an integrated enterprise to meet customer demands for intelligence products, services, and support;
(7)identify sources of strategic, institutional, programmatic, fiscal, and technological risk; and
(8)analyze factors that may affect the intelligence community’s performance in pursuing the major national security missions identified in paragraph (3) during the following 10-year period.
(c)Submission to CongressThe Director of National Intelligence shall submit to the congressional intelligence committees a report on each national intelligence strategy required by subsection (a) not later than 45 days after the date of the completion of such strategy..
(b)Table of contents amendmentsThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 108 the following new item:


Sec. 108A. National intelligence strategy..
304.Software licensingSection 109 of the National Security Act of 1947 (50 U.S.C. 3044) is amended—
(1)in subsection (a)(2), by striking usage; and and inserting
usage, including—
(A)increasing the centralization of the management of software licenses;
(B)increasing the regular tracking and maintaining of comprehensive inventories of software licenses using automated discovery and inventory tools and metrics;
(C)analyzing software license data to inform investment decisions; and
(D)providing appropriate personnel with sufficient software licenses management training; and;
(2)in subsection (b)—
(A)in paragraph (1), by striking ; and and inserting a semicolon;
(B)in paragraph (2), by striking usage. and inserting
usage, including—
(A)increasing the centralization of the management of software licenses;
(B)increasing the regular tracking and maintaining of comprehensive inventories of software licenses using automated discovery and inventory tools and metrics;
(C)analyzing software license data to inform investment decisions; and
(D)providing appropriate personnel with sufficient software licenses management training; and; and
(C)by adding at the end the following new paragraph:

(3)based on the assessment required under paragraph (2), make such recommendations with respect to software procurement and usage to the Director of National Intelligence as the Chief Information Officer considers appropriate.; and
(3)by adding at the end the following new subsection:

(d)Implementation of recommendationsNot later than 180 days after the date on which the Director of National Intelligence receives recommendations from the Chief Information Officer of the Intelligence Community in accordance with subsection (b)(3), the Director of National Intelligence shall, to the extent practicable, issue guidelines for the intelligence community on software procurement and usage based on such recommendations..
305.Reporting of certain employment activities by former intelligence officers and employees
(a)RestrictionTitle III of the National Security Act of 1947 (50 U.S.C. 3071 et seq.) is amended by inserting after section 303 the following new section:

304.Reporting of certain employment activities by former intelligence officers and employees
(a)In GeneralThe head of each element of the intelligence community shall issue regulations requiring each employee of such element occupying a covered position to sign a written agreement requiring the regular reporting of covered employment to the head of such element.
(b)Agreement ElementsThe regulations required under subsection (a) shall provide that an agreement contain provisions requiring each employee occupying a covered position to, during the two-year period beginning on the date on which such employee ceases to occupy such covered position—
(1)report covered employment to the head of the element of the intelligence community that employed such employee in such covered position upon accepting such covered employment; and
(2)annually (or more frequently if the head of such element considers it appropriate) report covered employment to the head of such element.
(c)DefinitionsIn this section:
(1)Covered employmentThe term covered employment means direct employment by, representation of, or the provision of advice relating to national security to the government of a foreign country or any person whose activities are directly or indirectly supervised, directed, controlled, financed, or subsidized, in whole or in major part, by any government of a foreign country.
(2)Covered positionThe term covered position means a position within an element of the intelligence community that, based on the level of access of a person occupying such position to information regarding sensitive intelligence sources or methods or other exceptionally sensitive matters, the head of such element determines should be subject to the requirements of this section.
(3)Government of a foreign countryThe term government of a foreign country has the meaning given the term in section 1(e) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(e))..
(b)Regulations and certification
(1)RegulationsNot later than 90 days after the date of the enactment of this Act, the head of each element of the intelligence community shall issue the regulations required under section 304 of the National Security Act of 1947, as added by subsection (a) of this section.
(2)CertificationNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees—
(A)a certification that each head of an element of the intelligence community has prescribed the regulations required under section 304 of the National Security Act of 1947, as added by subsection (a) of this section; or
(B)if the Director is unable to submit the certification described under subparagraph (A), an explanation as to why the Director is unable to submit such certification, including a designation of which heads of an element of the intelligence community have prescribed the regulations required under such section 304 and which have not.
(c)Table of contents amendmentsThe table of contents in the first section of the National Security Act of 1947 is amended—
(1)by striking the second item relating to section 302 (Under Secretaries and Assistant Secretaries) and the items relating to sections 304, 305, and 306; and
(2)by inserting after the item relating to section 303 the following new item:


Sec. 304. Reporting of certain employment activities by former intelligence officers and employees..
306.Inclusion of Predominantly Black Institutions in intelligence officer training programSection 1024 of the National Security Act of 1947 (50 U.S.C. 3224) is amended—
(1)in subsection (c)(1), by inserting and Predominantly Black Institutions after universities; and
(2)in subsection (g)—
(A)by redesignating paragraph (4) as paragraph (5); and
(B)by inserting after paragraph (3) the following new paragraph:

(4)Predominantly Black InstitutionThe term Predominantly Black Institution has the meaning given the term in section 318 of the Higher education Act of 1965 (20 U.S.C. 1059e)..
307.Management and oversight of financial intelligence
(a)Requirement for planNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall prepare a plan for management of the elements of the intelligence community that carry out financial intelligence activities.
(b)Contents of planThe plan required by subsection (a) shall establish a governance framework, procedures for sharing and harmonizing the acquisition and use of financial analytic tools, standards for quality of analytic products, procedures for oversight and evaluation of resource allocations associated with the joint development of information sharing efforts and tools, and an education and training model for elements of the intelligence community that carry out financial intelligence activities.
(c)Briefing to CongressNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall brief the congressional intelligence committees on the actions the Director proposes to implement the plan required by subsection (a).
308.Analysis of private sector policies and procedures for countering insider threats
(a)AnalysisNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the National Counterintelligence Executive, shall submit to the congressional intelligence committees an analysis of private sector policies and procedures for countering insider threats.
(b)ContentThe analysis required by subsection (a) shall include—
(1)a review of whether and how the intelligence community could utilize private sector hiring and human resources best practices to screen, vet, and validate the credentials, capabilities, and character of applicants for positions involving trusted access to sensitive information;
(2)an analysis of private sector policies for holding supervisors and subordinates accountable for violations of established security protocols and whether the intelligence community should adopt similar policies for positions of trusted access to sensitive information;
(3)an assessment of the feasibility and advisability of applying mandatory leave policies, similar to those endorsed by the Federal Deposit Insurance Corporation and the Securities and Exchange Commission to identify fraud in the financial services industry, to certain positions within the intelligence community; and
(4)recommendations for how the intelligence community could utilize private sector risk indices, such as credit risk scores, to make determinations about employee access to sensitive information.
309.Procedures for the retention of incidentally acquired communications
(a)DefinitionsIn this section:
(1)Covered communicationThe term covered communication means any nonpublic telephone or electronic communication acquired without the consent of a person who is a party to the communication, including communications in electronic storage.
(2)Head of an element of the intelligence communityThe term head of an element of the intelligence community means, as appropriate—
(A)the head of an element of the intelligence community; or
(B)the head of the department or agency containing such element.
(3)United States personThe term United States person has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).
(b)Procedures for covered communications
(1)Requirement to adoptNot later than 2 years after the date of the enactment of this Act each head of an element of the intelligence community shall adopt procedures approved by the Attorney General for such element that ensure compliance with the requirements of paragraph (3).
(2)Coordination and approvalThe procedures required by paragraph (1) shall be—
(A)prepared in coordination with the Director of National Intelligence; and
(B)approved by the Attorney General prior to issuance.
(3)Procedures
(A)ApplicationThe procedures required by paragraph (1) shall apply to any intelligence collection activity not otherwise authorized by court order (including an order or certification issued by a court established under subsection (a) or (b) of section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803)), subpoena, or similar legal process that is reasonably anticipated to result in the acquisition of a covered communication to or from a United States person and shall permit the acquisition, retention, and dissemination of covered communications subject to the limitation in subparagraph (B).
(B)Limitation on retentionA covered communication shall not be retained in excess of 5 years, unless—
(i)the communication has been affirmatively determined, in whole or in part, to constitute foreign intelligence or counterintelligence or is necessary to understand or assess foreign intelligence or counterintelligence;
(ii)the communication is reasonably believed to constitute evidence of a crime and is retained by a law enforcement agency;
(iii)the communication is enciphered or reasonably believed to have a secret meaning;
(iv)all parties to the communication are reasonably believed to be non-United States persons;
(v)retention is necessary to protect against an imminent threat to human life, in which case both the nature of the threat and the information to be retained shall be reported to the congressional intelligence committees not later than 30 days after the date such retention is extended under this clause;
(vi)retention is necessary for technical assurance or compliance purposes, including a court order or discovery obligation, in which case access to information retained for technical assurance or compliance purposes shall be reported to the congressional intelligence committees on an annual basis; or
(vii)retention for a period in excess of 5 years is approved by the head of the element of the intelligence community responsible for such retention, based on a determination that retention is necessary to protect the national security of the United States, in which case the head of such element shall provide to the congressional intelligence committees a written certification describing—
(I)the reasons extended retention is necessary to protect the national security of the United States;
(II)the duration for which the head of the element is authorizing retention;
(III)the particular information to be retained; and
(IV)the measures the element of the intelligence community is taking to protect the privacy interests of United States persons or persons located inside the United States.
310.Clarification of limitation of review to retaliatory security clearance or access determinationsSection 3001(b)(7) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(b)(7)) is amended—
(1)in the matter preceding subparagraph (A), by striking 2014— and inserting 2014, and consistent with subsection (j)—;
(2)in subparagraph (A), by striking to appeal a determination to suspend or revoke a security clearance or access to classified information and inserting alleging reprisal for having made a protected disclosure (provided the individual does not disclose classified information or other information contrary to law) to appeal any action affecting an employee’s access to classified information; and
(3)in subparagraph (B), by striking information, inserting information following a protected disclosure,.
311.Feasibility study on consolidating classified databases of cyber threat indicators and malware samples
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Homeland Security, the Director of the National Security Agency, the Director of the Central Intelligence Agency, and the Director of the Federal Bureau of Investigation, shall conduct a feasibility study on consolidating classified databases of cyber threat indicators and malware samples in the intelligence community.
(b)ElementsThe feasibility study required by subsection (a) shall include the following:
(1)An inventory of classified databases of cyber threat indicators and malware samples in the intelligence community.
(2)An assessment of actions that could be carried out to consolidate such databases to achieve the greatest possible information sharing within the intelligence community and cost savings for the Federal Government.
(3)An assessment of any impediments to such consolidation.
(4)An assessment of whether the Intelligence Community Information Technology Enterprise can support such consolidation.
(c)Report to CongressNot later than 30 days after the date on which the Director of National Intelligence completes the feasibility study required by subsection (a), the Director shall submit to the congressional intelligence committees a written report that summarizes the feasibility study, including the information required under subsection (b).
312.Sense of Congress on cybersecurity threat and cybercrime cooperation with UkraineIt is the sense of Congress that—
(1)cooperation between the intelligence and law enforcement agencies of the United States and Ukraine should be increased to improve cybersecurity policies between these two countries;
(2)the United States should pursue improved extradition procedures among the Governments of the United States, Ukraine, and other countries from which cybercriminals target United States citizens and entities;
(3)the President should—
(A)initiate a round of formal United States-Ukraine bilateral talks on cybersecurity threat and cybercrime cooperation, with additional multilateral talks that include other law enforcement partners such as Europol and Interpol; and
(B)work to obtain a commitment from the Government of Ukraine to end cybercrime directed at persons outside Ukraine and to work with the United States and other allies to deter and convict known cybercriminals;
(4)the President should establish a capacity building program with the Government of Ukraine, which could include—
(A)a joint effort to improve cyber capacity building, including intelligence and law enforcement services in Ukraine;
(B)sending United States law enforcement agents to aid law enforcement agencies in Ukraine in investigating cybercrimes; and
(C)agreements to improve communications networks to enhance law enforcement cooperation, such as a hotline directly connecting law enforcement agencies in the United States and Ukraine; and
(5)the President should establish and maintain an intelligence and law enforcement cooperation scorecard with metrics designed to measure the number of instances that intelligence and law enforcement agencies in the United States request assistance from intelligence and law enforcement agencies in Ukraine and the number and type of responses received to such requests.
313.Replacement of locally employed staff serving at United States diplomatic facilities in the Russian Federation
(a)Employment requirement
(1)In generalThe Secretary of State shall ensure that, not later than one year after the date of the enactment of this Act, every supervisory position at a United States diplomatic facility in the Russian Federation shall be occupied by a citizen of the United States who has passed, and shall be subject to, a thorough background check.
(2)ExtensionThe Secretary of State may extend the deadline under paragraph (1) for up to one year by providing advance written notification and justification of such extension to the appropriate congressional committees.
(3)Progress reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on progress made toward meeting the employment requirement under paragraph (1).
(b)Plan for reduced use of locally employed staffNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with other appropriate government agencies, shall submit to the appropriate congressional committees a plan to further reduce the reliance on locally employed staff in United States diplomatic facilities in the Russian Federation. The plan shall, at a minimum, include cost estimates, timelines, and numbers of employees to be replaced.
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the congressional intelligence committees;
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
(3)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
(d)Rule of constructionNothing in this section shall be construed to infringe on the power of the President, by and with the advice and consent of the Senate, to appoint ambassadors, other public ministers, and consuls.”
314.Inclusion of Sensitive Compartmented Information Facilities in United States diplomatic facilities in the Russian Federation and adjacent countries
(a)Sensitive Compartmented Information Facility requirementEach United States diplomatic facility that, after the date of the enactment of this Act, is constructed in, or undergoes a construction upgrade in, the Russian Federation, any country that shares a land border with the Russian Federation, or any country that is a former member of the Soviet Union shall be constructed to include a Sensitive Compartmented Information Facility.
(b)National security waiverThe Secretary of State may waive the requirement under subsection (a) if the Secretary determines that such waiver is in the national security interest of the United States and submits a written justification to the appropriate congressional committees not later than 180 days before exercising such waiver.
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the congressional intelligence committees;
(2)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and
(3)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
BReporting
321.Report on declassification processNot later than December 31, 2016, the Director of National Intelligence shall submit to Congress a report describing—
(1)proposals to improve the declassification process throughout the intelligence community; and
(2)steps the intelligence community could take, or legislation that may be necessary, to enable the National Declassification Center to better accomplish the missions assigned to the Center by Executive Order No. 13526 (75 Fed. Reg. 707).
322.Report on intelligence community efficient spending targets
(a)In generalNot later than April 1, 2016, and April 1, 2017, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the status and effectiveness of efforts to reduce administrative costs for the intelligence community during the preceding year.
(b)ElementsEach report under subsection (a) shall include for each element of the intelligence community the following:
(1)A description of the status and effectiveness of efforts to devise alternatives to government travel and promote efficient travel spending, such as teleconferencing and video conferencing.
(2)A description of the status and effectiveness of efforts to limit costs related to hosting and attending conferences.
(3)A description of the status and effectiveness of efforts to assess information technology inventories and usage, and establish controls, to reduce costs related to underutilized information technology equipment, software, or services.
(4)A description of the status and effectiveness of efforts to limit the publication and printing of hard copy documents.
(5)A description of the status and effectiveness of efforts to improve the performance of Federal fleet motor vehicles and limit executive transportation.
(6)A description of the status and effectiveness of efforts to limit the purchase of extraneous promotional items, such as plaques, clothing, and commemorative items.
(7)A description of the status and effectiveness of efforts to consolidate and streamline workforce training programs to focus on the highest priority workforce and mission needs.
(8)Such other matters relating to efforts to reduce intelligence community administrative costs as the Director may specify for purposes of this section.
323.Annual report on violations of law or executive order
(a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the end the following:

511.Annual report on violations of law or executive order
(a)Annual reports requiredThe Director of National Intelligence shall annually submit to the congressional intelligence committees a report on violations of law or executive order relating to intelligence activities by personnel of an element of the intelligence community that were identified during the previous calendar year.
(b)ElementsEach report submitted under subsection (a) shall, consistent with the need to preserve ongoing criminal investigations, include a description of, and any action taken in response to, any violation of law or executive order (including Executive Order No. 12333 (50 U.S.C. 3001 note)) relating to intelligence activities committed by personnel of an element of the intelligence community in the course of the employment of such personnel that, during the previous calendar year, was—
(1)determined by the director, head, or general counsel of any element of the intelligence community to have occurred;
(2)referred to the Department of Justice for possible criminal prosecution; or
(3)substantiated by the inspector general of any element of the intelligence community..
(b)Initial reportThe first report required under section 511 of the National Security Act of 1947, as added by subsection (a), shall be submitted not later than one year after the date of the enactment of this Act.
(c)GuidelinesNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the head of each element of the intelligence community, shall—
(1)issue guidelines to carry out section 511 of the National Security Act of 1947, as added by subsection (a); and
(2)submit such guidelines to the congressional intelligence committees.
(d)Table of contents amendmentThe table of sections in the first section of the National Security Act of 1947 is amended by adding after the item relating to section 510 the following new item:


Sec. 511. Annual report on violations of law or executive order..
(e)Rule of constructionNothing in this section or the amendments made by this section shall be construed to alter any requirement existing on the date of the enactment of this Act to submit a report under any provision of law.
324.Annual report on intelligence activities of the Department of Homeland Security
(a)In generalFor each fiscal year and along with the budget materials submitted in support of the budget of the Department of Homeland Security pursuant to section 1105(a) of title 31, United States Code, the Under Secretary for Intelligence and Analysis of the Department shall submit to the congressional intelligence committees a report for such fiscal year on each intelligence activity of each intelligence component of the Department, as designated by the Under Secretary, that includes the following:
(1)The amount of funding requested for each such intelligence activity.
(2)The number of full-time employees funded to perform each such intelligence activity.
(3)The number of full-time contractor employees (or the equivalent of full-time in the case of part-time contractor employees) funded to perform or in support of each such intelligence activity.
(4)A determination as to whether each such intelligence activity is predominantly in support of national intelligence or departmental missions.
(5)The total number of analysts of the Intelligence Enterprise of the Department that perform—
(A)strategic analysis; or
(B)operational analysis.
(b)Feasibility and advisability reportNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Intelligence and Analysis, shall submit to the congressional intelligence committees a report that—
(1)examines the feasibility and advisability of including the budget request for all intelligence activities of each intelligence component of the Department that predominantly support departmental missions, as designated by the Under Secretary for Intelligence and Analysis, in the Homeland Security Intelligence Program; and
(2)includes a plan to enhance the coordination of department-wide intelligence activities to achieve greater efficiencies in the performance of the Department of Homeland Security intelligence functions.
(c)Intelligence component of the DepartmentIn this section, the term intelligence component of the Department has the meaning given that term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).
325.Report on political prison camps in North Korea
(a)In generalThe Director of National Intelligence, in consultation with the Secretary of State, shall submit to the congressional intelligence committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on political prison camps in North Korea.
(b)ElementsThe report required by subsection (a) shall—
(1)describe the actions the United States is taking to support implementation of the recommendations of the United Nations Commission of Inquiry on Human Rights in the Democratic People's Republic of Korea, including the eventual establishment of a tribunal to hold individuals accountable for abuses; and
(2)include, with respect to each political prison camp in North Korea to the extent information is available—
(A)the estimated prisoner population of each such camp;
(B)the geographical coordinates of each such camp;
(C)the reasons for confinement of the prisoners at each such camp;
(D)a description of the primary industries and products made at each such camp, and the end users of any goods produced in such camp;
(E)information regarding involvement of any non-North Korean entity or individual involved in the operations of each such camp, including as an end user or source of any good or products used in, or produced by, in such camp;
(F)information identifying individuals and agencies responsible for conditions in each such camp at all levels of the Government of North Korea;
(G)a description of the conditions under which prisoners are confined, with respect to the adequacy of food, shelter, medical care, working conditions, and reports of ill-treatment of prisoners, at each such camp; and
(H)unclassified imagery, including satellite imagery, of each such camp.
(c)FormThe report required by subsection (a) shall be submitted in an unclassified form and may include a classified annex if necessary.
326.Assessment of security of domestic oil refineries and related rail transportation infrastructure
(a)AssessmentThe Under Secretary of Homeland Security for Intelligence and Analysis shall conduct an intelligence assessment of the security of domestic oil refineries and related rail transportation infrastructure.
(b)SubmissionNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis shall submit to the congressional intelligence committees—
(1)the results of the assessment required under subsection (a); and
(2)any recommendations with respect to intelligence sharing or intelligence collection to improve the security of domestic oil refineries and related rail transportation infrastructure to protect the communities surrounding such refineries or such infrastructure from potential harm that the Under Secretary considers appropriate.
327.Enhanced contractor level assessments for the intelligence communitySection 506B(c) of the National Security Act of 1947 (50 U.S.C. 3098(c)) is amended—
(1)in paragraph (11), by striking or contracted;
(2)by redesignating paragraph (12) as paragraph (13); and
(3)by inserting after paragraph (11) the following:

(12)The best estimate of the number of intelligence collectors and analysts contracted by each element of the intelligence community and a description of the functions performed by such contractors..
328.Assessment of the efficacy of memoranda of understanding to facilitate intelligence-sharingNot later than 90 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis, in consultation with the Director of the Federal Bureau of Investigation and the Program Manager of the Information Sharing Environment, shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Homeland Security of the House of Representatives, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives an assessment of the efficacy of the memoranda of understanding signed between Federal, State, local, tribal, and territorial agencies to facilitate intelligence-sharing within and separate from the Joint Terrorism Task Force. Such assessment shall include—
(1)any language within such memoranda of understanding that prohibited or may be construed to prohibit intelligence-sharing between Federal, State, local, tribal, and territorial agencies; and
(2)any recommendations for memoranda of understanding to better facilitate intelligence-sharing between Federal, State, local, tribal, and territorial agencies.
329.Report on foreign man-made electromagnetic pulse weapons
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a report on the threat posed by man-made electromagnetic pulse weapons to United States interests through 2025, including threats from foreign countries and foreign non-State actors.
(b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
330.Report on United States counterterrorism strategy to disrupt, dismantle, and defeat al-Qaeda and its affiliated or associated groups
(a)Report
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a comprehensive report on the United States counterterrorism strategy to disrupt, dismantle, and defeat al-Qaeda and its affiliated or associated groups.
(2)CoordinationThe report required by paragraph (1) shall be prepared in coordination with the Secretary of State, the Secretary of the Treasury, the Attorney General, and the Secretary of Defense, and the head of any other department or agency of the United States Government that has responsibility for activities directed at combating al-Qaeda and its affiliated or associated groups.
(3)ElementsThe report required by paragraph (1) shall include the following:
(A)A definition of—
(i)al-Qaeda core, including a list of which known individuals constitute al-Qaeda core;
(ii)an affiliated group of al-Qaeda, including a list of which known groups constitute an affiliate group of al-Qaeda;
(iii)an associated group of al-Qaeda, including a list of which known groups constitute an associated group of al-Qaeda; and
(iv)a group aligned with al-Qaeda, including a description of what actions a group takes or statements it makes that qualify it as a group aligned with al-Qaeda.
(B)A list of any other group, including the organization that calls itself the Islamic State (also known as ISIS or ISIL), that adheres to the core mission of al-Qaeda, or who espouses the same violent jihad ideology as al-Qaeda.
(C)An assessment of the relationship between al-Qaeda core and the groups referred to in subparagraph (B).
(D)An assessment of the strengthening or weakening of al-Qaeda and the groups referred to in subparagraph (B) from January 1, 2010, to the present, including a description of the metrics that are used to assess strengthening or weakening and an assessment of the relative increase or decrease in violent attacks attributed to such entities.
(E)An assessment of whether or not an individual can be a member of al-Qaeda core if such individual is not located in Afghanistan or Pakistan.
(F)An assessment of whether or not an individual can be a member of al-Qaeda core as well as a member of a group referred to in subparagraph (B).
(G)A definition of defeat of core al-Qaeda.
(H)An assessment of the extent or coordination, command, and control between core al-Qaeda and the groups referred to in subparagraph (B), specifically addressing each such group.
(I)An assessment of the effectiveness of counterterrorism operations against core al-Qaeda and the groups referred to in subparagraph (B), and whether such operations have had a sustained impact on the capabilities and effectiveness of core al-Qaeda and such groups.
(4)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
(b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—
(1)the congressional intelligence committees;
(2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and
(3)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives.
331.Feasibility study on retraining veterans in cybersecurityNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Defense, the Secretary of Veterans Affairs, and the Secretary of Homeland Security, shall submit to Congress a feasibility study on retraining veterans and retired members of elements of the intelligence community in cybersecurity. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
